Citation Nr: 1422610	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  05-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

The Board remanded this case for further development in February 2009.  The Board adjudicated the Veteran's claim in July 2011 and, in pertinent part, denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's July 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2012, the Court vacated the Board's July 2011 decision as to the issue of service connection for an acquired psychiatric disorder pursuant to a Joint Motion for Remand and remanded the claim to the Board for readjudication.  The Board again adjudicated the Veteran's claim in April 2013 and denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's April 2013 decision to the Court.

In October 2013, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis that the Board had provided inadequate reasons or bases when deciding to attribute no probative value to a February 2013 private psychological report submitted by the Veteran.  While the Board rejected the Veteran's allegations of being drafted into service while underage and forced to serve under the wrong last name, finding this to be an inaccurate factual assumption by the February 2013 private psychologist, the parties noted that the evidence of record includes a copy of the Veteran's birth certificate bearing a date of birth in 1945, which is a different date of birth than what was reported on the service personnel records.  The parties also noted that numerous documentation in the evidence of record raised discrepancies concerning the Veteran's last name.  The parties agreed that, because the Board failed to address the evidence of record concerning the different names and dates of birth attributed to the Veteran, the Board provided an inadequate statement of reasons or bases for its rejection of the February 2013 private opinion.

The parties to the Joint Motion for Remand further agreed that the Board's rejection of the February 2013 psychological report was erroneous based on the Board's statement that the private psychologist did not consider the Veteran's history of post-service drug and alcohol abuse.  The parties noted that the private psychological report expressly acknowledged the Veteran's post-service drinking.  The Joint Motion for Remand instructed the Board to seek any other evidence it feels is necessary for the timely resolution of the Veteran's claim.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has not yet been provided with a VA examination.  The Board finds that an examination is necessary to assist in determining the nature and etiology of the claimed acquired psychiatric disorder.  VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The evidence of record suggests that the Veteran has a current acquired psychiatric disorder.  A September 2004 VA treatment record notes an Axis I diagnosis of "paranoid disorder vs PTSD vs schizophrenia."  A December 2004 VA treatment record notes that the Veteran may have a paranoid disorder.  August 2007 VA treatment records note a diagnosis of alcohol and cocaine dependence.  October 2010 VA treatment records note a diagnosis of alcohol dependence.  A November 2012 VA treatment record notes that a VA psychologist diagnosed the Veteran with alcohol and cocaine dependence in remission and anxiety disorder, NOS.  A February 2013 private psychological report notes Axis I diagnoses of schizophrenia, paranoid type and major depression.  An April 2014 private psychological addendum opinion notes an Axis I diagnosis of major depression.

On the question of in-service event, this is some evidence that the Veteran experienced racial verbal abuse during service.  In a February 2013 written statement, the Veteran reported that he was constantly harassed and called racist names during service.  The February 2013 private psychological report notes that, at the November 1962 service enlistment physical, the Veteran informed the military doctor that his birthday and last name were incorrect, but was ignored by his supervising officers, and decided to keep the discrepancy to himself to avoid further conflict and/or punishment.  The report notes that the Veteran reported experiencing mistreatment (described as "cruel" and "mean") and racial verbal abuse during service.  The Veteran reported that he was subjected to continued racial degradation and racially-directed "mean" treatment during service, but he chose to bear with it until he could be discharged.  The April 2014 private psychological addendum opinion notes that the Veteran reported verbal abuse from his commanding officer and racial verbal attacks during service.  

Based on the above, the Board finds that there is also some evidence that the Veteran's claimed acquired psychiatric disorder may be associated with service; therefore, the Board finds that a VA examination is necessary to assist in determining whether the Veteran has a current acquired psychiatric disorder that is causally related to active service.  See McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders.  The VA examiner should diagnose all acquired psychiatric disorders and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorders (other than alcohol and drug dependence) was incurred in or caused by the Veteran's military service.  The examiner should provide a basis for all opinions expressed.  

If an Axis I primary diagnosis (other than alcohol dependence) is rendered, the VA examiner should offer an opinion as to whether the diagnosed alcohol or drug dependence is either caused or permanently worsened in severity by the Axis I diagnosed disorder.

In providing the requested opinions, the VA examiner should note and discuss the notation of "paranoid disorder vs PTSD vs schizophrenia" in the September 2004 VA treatment record, the diagnosis of anxiety disorder NOS in the November 2012 VA treatment record, the diagnoses of schizophrenia, paranoid type and major depression in the February 2013 private psychological report, the diagnosis of major depression in the April 2014 private psychological addendum opinion, and the diagnoses of alcohol and cocaine dependence.  

Unless specific contradictory evidence is noted, the VA examiner should consider the Veteran's account of in-service racist verbal abuse as competent and credible evidence.

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



